        Case 6:18-bk-14917-SC Doc 105 Filed 10/12/19 Entered 10/14/19 14:17:32                                                Desc
                            Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-14917-SC
Hao Wang                                                                                                   Chapter 7
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 10, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2019.
db            #+Hao Wang,   8478 Bullhead Ct.,   Rancho Cucamonga, CA 91739-9277

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2019 at the address(es) listed below:
              Andrew D. Weiss    on behalf of Creditor    Michael’s Cajun Seafood LLC oclawadw@aol.com
              Arturo Cisneros (TR)     amctrustee@mclaw.org, acisneros@iq7technology.com
              Cheryl A Skigin    on behalf of Creditor    Financial Services Vehicle Trust
               ca.ecf@creditor-rights.com, caskigin@earthlink.net
              John Rafferty     on behalf of Creditor    U.S. BANK NATIONAL ASSOCIATION john.rafferty@bonialpc.com
              Mandy D Youngblood    on behalf of Interested Party    Courtesy NEF csbk@gmfinancial.com
              Meei-Ling Chen     on behalf of Creditor Tingting Shao mlclawoffices@yahoo.com,
               mlclawoffices@gmail.com
              Meei-Ling Chen     on behalf of Plaintiff Tingting Shao , mlclawoffices@gmail.com
              Michael A Shakouri    on behalf of Creditor c/o Goodkin & Lynch 5060 Montclair Plaza Lane Owner,
               LLC mshakouri@goodkinlaw.com, paralegal@goodkinlaw.com
              Nancy L Lee    on behalf of Creditor    U.S. Bank National Association, its assignees and/or
               successors bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
              Nancy L Lee    on behalf of Interested Party    Courtesy NEF bknotice@mccarthyholthus.com,
               nlee@ecf.courtdrive.com
              Rejoy Nalkara     on behalf of Creditor    BMW Financial Services NA, LLC, c/o AIS Portfolio
               Services, LP rejoy.nalkara@americaninfosource.com
              Ronald J Sokol    on behalf of Plaintiff Sufen Huang , quidproquo11@yahoo.com
              Sam X J Wu   on behalf of Debtor Hao Wang wuefile@yahoo.com
              Thomas H Casey    on behalf of Trustee Arturo Cisneros (TR) kdriggers@tomcaseylaw.com,
               msilva@tomcaseylaw.com
              Thomas H Casey    on behalf of Interested Party Thomas H. Casey kdriggers@tomcaseylaw.com,
               msilva@tomcaseylaw.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                              TOTAL: 16
 Case 6:18-bk-14917-SC Doc 105 Filed 10/12/19 Entered 10/14/19 14:17:32                              Desc
                     Imaged Certificate of Notice Page 2 of 3


1    Thomas H. Casey ± Bar No. 138264
     LAW OFFICE OF THOMAS H. CASEY, INC.
2    A PROFESSIONAL CORPORATION
     22342 Avenida Empresa, Suite 245                                    FILED & ENTERED
3    Rancho Santa Margarita, CA 92688
     Telephone:   (949) 766-8787
4    Facsimile:   (949) 766-9896                                                OCT 10 2019
     Email:       TomCasey@tomcaseylaw.com
5
                                                                           CLERK U.S. BANKRUPTCY COURT
     General counsel for A. Cisneros,                                      Central District of California
6    Chapter 7 Bankruptcy Trustee                                          BY craig      DEPUTY CLERK


7                             UNITED STATES BANKRUPTCY COURT
8                 CENTRAL DISTRICT OF CALIFORNIA / RIVERSIDE DIVISION
9    In re                                         )    Case No.: 6:18-bk-14917-SC
                                                   )
10   HAO WANG,                                     )    Chapter 7
                                                   )
11                         Debtor.                 )    ORDER AUTHORIZING A
                                                   )    BANKRUPTCY RULE 2004
12                                                 )    EXAMINATION OF QING LIU,
                                                   )    INDIVIDUALLY AND AS MANAGING
13                                                 )    MEMBER OF THE CRAZY CRAB, LLC
                                                   )    AND FOR PRODUCTION OF
14                                                 )    DOCUMENTS PURSUANT TO
                                                   )    BANKRUPTCY RULE 9016
15                                                 )
                                                   )    Document Production Date:
16                                                 )    Date: October 30, 2019
                                                   )
17                                                 )
                                                   )
                                                        Place for Document Production:
                                                   )
                                                        The Law Office of Thomas H. Casey
18                                                      22342 Avenida Empresa, Suite 245
                                                   )
                                                   )    Rancho Santa Margarita, CA 92688
19
                                                   )
                                                   )    2004 Examination Date:
20                                                      Date: November 5, 2019
                                                   )
21                                                 )    Time: 10:00 a.m.
                                                   )
22                                                 )    Place for Examination:
                                                   )    The Law Office of Thomas H. Casey
23                                                 )    22342 Avenida Empresa, Suite 245
                                                   )    Rancho Santa Margarita, CA 92688
                                                   )
24
                                                   )
                                                   )
25
                                                   )
26
27           Based upon the PDWWHUVVHWIRUWKLQWKH&KDSWHU7UXVWHH¶VMotion for an Order
28   Authorizing a Bankruptcy Rule 2004 Examination of Qing Liu, individually and as managing


                                                    1
 Case 6:18-bk-14917-SC Doc 105 Filed 10/12/19 Entered 10/14/19 14:17:32                          Desc
                     Imaged Certificate of Notice Page 3 of 3


1    member of The Crazy Crab, LLC and for Production of Documents Pursuant to Bankruptcy Rule
2    9016 ³0RWLRQ´ proper service having been made, and good cause having been shown,
3           IT IS HEREBY ORDERED that the 7UXVWHH¶V0RWLRQLVJUDQWHG;
4           IT IS FURTHER ORDERED that The Crazy Crab, LLC shall produce the documents
5    DVVHWIRUWKLQWKH7UXVWHH¶V0RWion at The Law Office of Thomas H. Casey, 22342 Avenida
6    Empresa, Suite 245, Rancho Santa Margarita, CA 92688 by the close of business October 30,
7    2019, or if rescheduled for a later date, upon five (5) days written notice;
8           IT IS FURTHER ORDERED that Qing Liu, individually and as managing member of
9    The Crazy Crab, LLC will appear and testify as set forth in the Motion, at The Law Offices of
10   Thomas H. Casey, Inc., 22342 Avenida Empresa, Suite 245, Rancho Santa Margarita, California
11   92688, on November 5, 2019 at 10:00 a.m. or if rescheduled for a later date, upon five (5) days
12   written notice.
13                                                   ###
14
15
16
17
18
19
20
21
22
23
24
25
26
27
           Date: October 10, 2019
28


                                                       2
